Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 19 and thus the dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicants are advised that terms like, “front”, “rear”, “upper” and “lower” appear to lack any relationship to an electronic device or casing as set forth in the independent claims rendering them vague and indefinite. Moreover it isn’t clear whether a “mobile electronic device case” refers to a removable protection case for the electronic device or if it tis the housing for the device itself.
In claim 8 a mere front side and rear side of a holder is not considered to set forth sufficient structure to define a pocket since they could be plainer sides thereby rendering claim 8 structurally incomplete. 


Claim 12 and thus claim13 claim  a third  attachment recess (claim 12) and a fourth attachment recess (claim 13) implying that there is a first and second attachment recess which isn’t claimed in claim 9 thus rendering the claims vague and confusing.
Claim 17 recites the limitation "the second wallet opening" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the second wallet opening" in line 5. 
.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 102102a1 as being anticipated by Butler et al WO  2007035438 A1.
Butler et al disclose a combination kit with credit card holder and electronic device holder’ The credit card holder or wallet  comprising a housing with a front wall, a rear wall 18 opposite a front wall, an upper wall 17  that connects a  upper end of the rear wall to the upper end of the  of the front wall, a lower wall opposite the upper wall 17 and connects the lower end of the front wall, a first side wall between the upper and lower walls and connects the first side end of the front and rear walls, a second side wall  that connect a second side end of the front and rear walls and  an opening between the upper and lower walls. The walls form a .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims1,2 and 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the reference as applied to claim19 and 20 above, and further in view of Kitchen 9,907,375
Although Butler et al do not suggest the presence of an elastic wheel in the wallet, Kitchen suggest such a structure in s credit card holder as taught at column 8, lines 23-25 (figs5,6 and 8-11) . Therefore it would have been obvious to one of ordinary skill in the art to .
Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim1 above, and further in view of Singer 2015/0059937.
To have further provide the wallet of Butler with a second opining of a different shape giving the opening an o hour glass shape to provide finger access to retrieve a credit card would have been obvious in view of Singer (Fig 1).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references show other credit card holders.
The following are suggested formats for either a Certificate of Mailing or Certificate of Transmission under 37 CFR 1.8(a).  The certification may be included with all correspondence concerning this application or proceeding to establish a date of mailing or transmission under 37 CFR 1.8(a).  Proper use of this procedure will result in such communication being considered as timely if the established date is within the required period for reply.  The Certificate should be signed by the individual actually depositing or transmitting the correspondence or by an individual who, upon information and belief, expects the correspondence to be mailed or transmitted in the normal course of business by another no later than the date indicated. 

Certificate of Mailing

I hereby certify that this correspondence is being deposited with the United States Postal Service with sufficient postage as first class mail in an envelope addressed to:
  
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450

on __________.
   (Date)

Typed or printed name of person signing this certificate:

________________________________________________________

Signature: ______________________________________

Registration Number: ______________________________________


Certificate of Transmission
I hereby certify that this correspondence is being facsimile transmitted to the United States Patent and Trademark Office, Fax No. (___)_____ -_________ on _____________. (Date)

Typed or printed name of person signing this certificate:

_________________________________________

Signature: ________________________________________

Registration Number: ______________________________


Certificate of EFS-Web Transmission
I hereby certify that this correspondence is being transmitted via the U.S. Patent and Trademark Office (USPTO) electronic filing system (EFS-Web) to the USPTO 
on _____________. 

Typed or printed name of person signing this certificate:

_________________________________________

Signature: ________________________________________

Registration Number: ______________________________

Please refer to 37 CFR 1.6(a) (4), 1.6(d) and 1.8(a) (2) for filing limitations concerning transmissions via EFS-Web, facsimile transmissions and mailing, respectively.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUE A WEAVER whose telephone number is (571)272-4548.  The examiner can normally be reached on M-F 6-10:30 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe Jr can be reached on 571 272 4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SUE A WEAVER/Primary Examiner, Art Unit 3733